UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act file number: 811-4337 EAGLE CASH TRUST (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 576-8143 RICHARD J. ROSSI, PRESIDENT 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: FRANCINE J. ROSENBERGER, ESQ. K&L Gates, LLP 1601 K. Street, NW Washington, D.C.20006 Date of fiscal year end: August 31 Date of Reporting Period: July 1, 2009 to June 30, 2010 Item 1. Proxy Voting Record. Eagle Cash Trust – Money Market Fund Name (Fund Name) Cusip Symbol Desc (Company Name) Meeting Date Issue (What Issue was voted on?) Was this a Shareholder (S), Mgmt (M), or Issuer (I) Proposal? Was the Fund Vote "with" or "against" Management recommendation How "The Fund" cast its vote Eagle Cash Trust - Money Market Fund No Proxies were voted for this Fund during this time period. Eagle Cash Trust – Municipal Money Market Fund Name (Fund Name) Cusip Symbol Desc (Company Name) Meeting Date Issue (What Issue was voted on?) Was this a Shareholder (S), Mgmt (M), or Issuer (I) Proposal? Was the Fund Vote "with" or "against" Management recommendation How "The Fund" cast its vote Eagle Cash Trust - Municipal Money Market Fund No Proxies were voted for this Fund during this time period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Eagle Cash Trust By: /s/ J. Cooper Abbott J. Cooper Abbott Principal Executive Officer Date:
